      Case 2:21-cv-00231-GMN-BNW Document 11 Filed 05/07/21 Page 1 of 2



 1 George Haines, Esq.
     Nevada Bar No. 9411
 2 FREEDOM LAW FIRM
 3 8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
 4   Phone: (702) 880-5554
     FAX: (702) 385-5518
 5   Email: ghaines@freedomlegalteam.com
     Attorney for Plaintiff,
 6   Wayne A. Hagendorf
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9
     WAYNE HAGENDORF,                                 ) Civil Case No. 2:21-cv-00231-GMN-BNW
10                                                    )
                                                      )
                           Plaintiff,                 )
11          v.                                            STIPULATION AND ORDER TO
                                                      )
                                                      )   EXTEND MOTION TO DISMISS
12                                                    )   RESPONSE AND DEADLINE
                                                      )
13 NATIONSTAR MORTGAGE LLC,                           )   (FIRST REQUEST)
                                                      )
14                                                    )
            Defendant.                                )
15                                                    )
                                                      )
16                                                    )
17
             Pursuant to Local Rule 7-1, Plaintiff, Wayne Hagendorf, and Defendant, Nationstar Mortgage
18
     LLC, (collectively referred to as the “Parties”), by and through their respective undersigned counsel
19
20 of record, submit this Stipulation and Proposed Order.
21
            Plaintiff filed a Complaint (the “Complaint”) in this Court on February 12, 2021(ECF No. 1);
22
            Defendant filed its Motion to Dismiss on April 26, 2021 (ECF NO. 8); and
23
24          Plaintiff’s response to Motion to Dismiss is due by 5/10/2021.

25
             The parties have initiated settlement discussions and are requesting an extension of 10-days to
26
     allow them to discuss settlement of this matter. This is the parties first request for an extension.
27
28           IT IS HEREBY STIPULATED AND AGREED Plaintiff’s deadline to file and serve any point
     Case 2:21-cv-00231-GMN-BNW Document 11 Filed 05/07/21 Page 2 of 2



1 and authorities in response to the motion shall be 10-days and shall be due on 5/20/2021.
2           IT IS HEREBY STIPULATED AND AGREED Defendant’s deadline to file and serve any
3
     reply in support of its motion shall be 5/27/2021.
4
5
      Dated: May 5, 2021                                     Dated: May 5, 2021
6
7     FREEDOM LAW FIRM                                        AKERMAN LLP

8
                                                          By: /s/Scott R. Lachman______________
9     By: /s/George Haines___________
                                                              Scott R. Lachman, Esq. NV Bar 12016
         George Haines, Esq. NV Bar 9411                      1635 Village Center Circle
10                                                            Suite 200
          8985 S. Eastern Ave, Suite 350                      Las Vegas, NV 89134
11
                                                             Attorneys for Defendant
         Las Vegas, NV 89123
12
         Attorneys for Plaintiff
13
14
15
16
                                                 ORDER
17
18
                                             IT IS SO ORDERED nunc pro tunc.
19
                                             Dated this13
                                                        __ day of May, 2021.
20
21
22
23
24                                           Gloria M. Navarro, District Judge
                                             United States District Court
25
26
27
28
